Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 1 of 17 PageID #: 583




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )
                                                 )
        v.                                       )       CAUSE NO. 1:19-cr-378-JMS-MJD
                                                 )
 WILLIAM ERIC MEEK, and                          )
 BOBBY LEE PEAVLER,                              )       -02
                                                 )
        Defendants.                              )


  GOVERNMENT’S OPPOSITION TO DEFENDANT BOBBY PEAVLER’S MOTION TO
            DISMISS COUNTS 10 AND 11 OF THE INDICTMENT

        The United States of America respectfully submits this memorandum in opposition to

 Defendant Bobby Peavler’s Motion to Dismiss Counts 10 and 11 and its accompanying

 memorandum of law (ECF Nos. 71 and 72) (collectively “Peavler Motion”).

                                       INTRODUCTION

        Peavler incorrectly argues that Counts 10 and 11 are multiplicitous to Counts 4 and 6.

 Under operative Supreme Court precedent, if one element is required to prove the offense in one

 count which is not required to prove the offense in the second count, there is no multiplicity. As

 detailed below, the offenses charged in Counts 4 and 6 require at least three elements (scheme to

 defraud; intent to defraud; use of wires) that are not required to prove the offenses charged in

 Counts 10 and 11. Separately, Counts 10 and 11 require at least four elements (actual falsity;

 company director or officer; accountant audience; connection to an audit or SEC filing) that are

 not required to prove the offenses charged in Counts 5 and 6. There is therefore no multiplicity

 among the counts, and the Motion should be denied.
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 2 of 17 PageID #: 584




                                   FACTUAL BACKGROUND

        The Indictment charges Eric Meek and Bobby Peavler with various fraud and false

 statement offenses. (ECF No. 62-1, Amended Indictment).

        Relevant here, Counts 4 and 6 allege that Peavler and Meek (and others) caused the

 transmission of the two management representations letters by interstate wire. The indictments

 allege that these wires were in furtherance of a scheme “to: (a) conceal Celadon’s true financial

 condition from Celadon’s shareholders, banks, the investing public, independent auditors, and

 regulators; and (b) unjustly enrich themselves through their continued receipt of compensation and

 other benefits.” (Indictment ¶ 18).

        In addition, Counts 10 and 11 charge Peavler with making false statements to Celadon’s

 auditor, Accounting Firm 1, in two “management representation letters” signed by Peavler in

 connection with the company’s quarterly audit.1

                                       LEGAL BACKGROUND

                              The Blockburger Test for Multiplicity

        “If one element is required to prove the offense in one count which is not required to prove

 the offense in the second count, there is no multiplicity.” United States v. Marquardt, 786 F.2d

 771, 778 (7th Cir. 1986) (quoting United States v. Briscoe, 742 F.2d 842, 845 (5th Cir. 1984)).

 The Supreme Court, in United States v. Dixon, reaffirmed that the same-elements test—also known

 as the Blockburger test—applies in “both the multiple punishment and multiple prosecution

 contexts.” 509 U.S. 688, 696 (1993) (citing Blockburger v. United States, 284 U.S. 299 (1932));


 1
   “Management representation letters” are letters prepared by external auditors and signed certain
 company executives, in which the executives attest to the veracity of the financial statements and
 certain issues that may be at specific issue during an audit. Auditors commonly require such letters
 to be executed in order to finalize its quarterly audit of the company’s financial statements.



                                                   2
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 3 of 17 PageID #: 585




 United States v. Hatchet, 245 F.3d 625, 631 (7th Cir. 2001) (“Dixon re-established the ‘same

 elements’ test articulated by Blockburger as the one and only test that courts are to apply in

 considering whether a defendant may be prosecuted or punished twice based on a single act or

 transaction.”). “A person may not be convicted and punished for two separate offenses arising out

 of the same act unless each offense requires proof of a fact which the other does not.” United States

 v. Larsen, 615 F.3d 780, 786 (7th Cir. 2010) (internal quotations omitted).

        When the same act or transaction serves as the basis for two separate charges, both charges

 are appropriate if “each provision requires proof of a fact which the other does not.” Blockburger,

 284 U.S. 299, 304 (1932). “The Double Jeopardy Clause permits successive punishment or

 prosecution of multiple offenses arising out of the same conduct only if each offense contains a

 unique element.” United States v. Edwards, 836 F.3d 831, 836 (7th Cir. 2016) (citing Dixon, 509

 U.S. at 696). See also United States v. Hutchins, 361 F. Supp. 3d 779, 796 (E.D, Wis. 2019) (“Each

 count contains an element required to prove the offense that is not required in the other count, and

 the counts require proof of different facts. There is no multiplicity.”); Albernaz v. United States,

 450 U.S. 333, 338 (1981).

        Importantly, while applying the Blockburger test, the court is to “look solely to the statutes,

 rather than the facts of a particular matter, to see if each requires proof of a fact which the other

 does not.” United States v. Wheeler, 753 F.3d 200, 209 (D.C. Cir. 2014) (internal quotation marks

 and alterations omitted). As the Seventh Circuit has explained, in “[a]pplying the Blockburger

 test, we focus on the statutory elements of the charged offenses, not the overlap in the proof offered

 to establish them, because a single act may violate several statutes without rendering those statutes

 identical.” United States v. Muhammad, 120 F.3d 688, 703 (7th Cir. 1997); see also United States

 v. Starks, 472 F.3d 466, 469 (7th Cir. 2006) (quoting Muhammad); see also Rutledge v. United




                                                   3
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 4 of 17 PageID #: 586




 States, 517 U.S. 292, 300 (1996) (noting the Blockburger test requires review of the plain language

 of the elements).

                                            Wire Fraud

        Counts 4 and 6 charge Peavler with violations of 18 U.S.C. § 1343, which provides:

                Whoever, having devised or intending to devise any scheme or
                artifice to defraud, or for obtaining money or property by means of
                false or fraudulent pretenses, representations, or promises, transmits
                or causes to be transmitted by means of wire, radio, or television
                communication in interstate or foreign commerce, any writings,
                signs, signals, pictures, or sounds for the purpose of executing such
                scheme or artifice, shall be fined under this title or imprisoned not
                more than 20 years.

 “To convict a person under § 1343, the government must prove that he ‘(1) was involved in a

 scheme to defraud; (2) had an intent to defraud; and (3) used the wires in furtherance of that

 scheme.’” United States v. Weimert, 819 F.3d 351, 355 (7th Cir. 2016) (quoting United States v.

 Faruki, 803 F.3d 847, 852 (7th Cir. 2015)); United States v. Powell, 576 F.3d 482, 490 (7th Cir.

 2009) (“To convict a defendant of wire fraud, the government must prove three elements: (1) the

 defendant participated in a scheme to defraud; (2) the defendant intended to defraud; and (3) a use

 of an interstate wire in furtherance of the fraudulent scheme.”).

                                 False Statements to Accountants

        Counts 10 and 11 charge Peavler with lying to Celadon’s auditors, in violation of 15 U.S.C.

 § 78ff and 17 C.F.R. §§ 240.13b2-2(a), 240.13b2-2(b). Section 78ff of Title 15 criminalizes willful

 violations of both Title 15 as well as any rule or regulation made pursuant to 15 U.S.C. § 78 (known

 as the “Securities Exchange of 1934”)2, such as 17 C.F.R. §§ 240.13b2-2(a), 240.13b2-2(b). Those


 2
  The operative text reads: “Any person who willfully violates any provision of this chapter . . . or
 any rule or regulation thereunder . . . shall upon conviction be fined not more than $5,000,000, or
 imprisoned not more than 20 years, or both.” 15 U.S.C. § 78ff.



                                                  4
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 5 of 17 PageID #: 587




 rules, enacted by the U.S. Securities and Exchange Commission (“SEC”) to protect the integrity

 of the U.S. public markets, proscribe directors and officers of publicly traded companies from

 making false statements to their auditors:

                 (a) No director or officer of an issuer shall, directly or indirectly: (1)
                 Make or cause to be made a materially false or misleading statement
                 to an accountant in connection with; or (2) Omit to state, or cause
                 another person to omit to state, any material fact necessary in order
                 to make statements made, in light of the circumstances under which
                 such statements were made, not misleading, to an accountant in
                 connection with: (i) Any audit, review or examination of the
                 financial statements of the issuer required to be made pursuant to
                 this subpart; or (ii) The preparation or filing of any document or
                 report required to be filed with the [U.S. Securities &] Commission
                 pursuant to this subpart or otherwise.

                 (b) (1) No officer or director of an issuer, or any other person acting
                 under the direction thereof, shall directly or indirectly take any
                 action to coerce, manipulate, mislead, or fraudulently influence any
                 independent public or certified public accountant engaged in the
                 performance of an audit or review of the financial statements of that
                 issuer that are required to be filed with the Commission pursuant to
                 this subpart or otherwise if that person knew or should have known
                 that such action, if successful, could result in rendering the issuer's
                 financial statements materially misleading.

 17 C.F.R. §§ 240.13b2-2(a), 240.13b2-2(b); see also United States v. Turner, No. CR05-355C,

 2007 WL 983124, at *5 (W.D. Wash. Mar. 26, 2007) (“[T]he essential terms of Rule 13b2-2(a) . . .

 provide that no ‘director or officer of an issuer,’ shall ‘directly or indirectly’ (1) ‘[m]ake or cause

 to be made a materially false or misleading statement to an accountant’ or (2) ‘[o]mit to state, or

 cause another person to omit to state, any material fact necessary [in order] to make statements

 made, in light of the circumstances under which such statements were made, not misleading’ ‘in

 connection with” an “audit[, review] or examination of the [issuer’s] financial statements’ or the

 ‘preparation [or filing] of any document or report [required] to be filed with the Commission.’”

 (alterations in original)).




                                                     5
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 6 of 17 PageID #: 588




        To prove a willful violation of the lying-to-accountant provisions, the government must

 prove: (1) the defendant was a director or officer of an issuer; (2) the defendant made a statement

 to an accountant; (3) the defendant made a statement that was false or omitted material fact

 necessary in order to make the statement made, in light of the circumstances under which such

 statements were made, not misleading; (4) the statement was made in connection with any audit,

 review, or examination of the financial statements of the issuer required to be made pursuant to

 SEC regulations; and (5) the defendant acted knowingly and willfully. See United States v. Wilson,

 879 F.3d 795, 806 (7th Cir. 2018) (affirming conviction where defendant “acted knowingly and

 willfully when making materially false statements to an outside accountant”).

                                           DISCUSSION

        Contrary to Peavler’s arguments, Counts 10 and 11 (charging false statements to

 accountants) are not multiplicitous of Counts 4 and 6 (charging wire fraud). The wire fraud charges

 contain elements that the lying-to-accountants charges do not, and the lying-to-accountants charges

 contain elements that the wire fraud charges do not. Thus, the Indictment passes the Blockburger

 test, and no count should be dismissed as unconstitutionally multiplicitous.

        Specifically, the wire fraud charges requires at least three elements that are not required

 under the lying-to-accountants charges charged in the Indictment: (1) a scheme to defraud; (2)

 intent to defraud; and (3) use of interstate wires. Conversely, the lying-to-accountants charges

 have at least four elements that are not required under wire fraud: (1) the defendant was an officer,

 director; (2) the defendant made a false statement or omitted material facts; (3) the statements or

 omissions were directed to an accountant; and (4) the statement were made in connection with an

 audit or required SEC filings. These differences make it clear that the charges in question are not

 multiplicitous and should not be dismissed.



                                                  6
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 7 of 17 PageID #: 589



 I.     Courts Have Repeatedly Found that Fraud and False Statements Are Not
        Multiplicitous to One Another

        Before turning to the specific statutes at hand, it is worth noting that courts have regularly

 rejected arguments that false statement statutes are multiplicitous to fraud statutes like the ones in

 question here. Indeed, in his motion, Peavler concedes that his argument on multiplicity runs afoul

 of Seventh Circuit case law in United States v. Abu-Shawish. 175 F. App’x 41 (7th Cir. 2006). In

 Abu-Shawish, the Seventh Circuit considered whether a defendant’s convictions for both bank

 fraud (in violation of 18 U.S.C. § 1344) and false statements to a financial institution (in violation

 of 18 U.S.C. § 1014) were multiplicitous. Abu-Shawish, 175 App’x at 42–43. The Seventh Circuit

 quickly concluded that the charges were not multiplicitous: “the Blockburger test is easily satisfied

 because § 1344 requires proof of a ‘scheme or artifice to defraud’ and § 1014 requires proof of a

 false statement, neither of which is required by the other.” Id. at 44.

        The Abu-Shawish decision reached the same conclusion as other courts that have

 considered whether fraud statutes and false statements statutes are multiplicitous. “The First,

 Second, Fifth, Seventh, Eighth, and Ninth Circuits have all reached the same conclusion that both

 § 1344 and § 1014 contain elements not found in the other so that the Blockburger test for separate

 offenses has been met.” United States v. Shulick, No. CR 16-428, 2017 WL 11485916, at *3 (E.D.

 Pa. May 23, 2017); see, e.g., United States v. Fraza, 106 F.3d 1050, 1054 (1st Cir. 1997) (finding

 that “because it is possible to violate either statute without violating the other,” bank fraud changes

 and charges for making a false statement to a financial institution were not multiplicitous); United

 States v. Chacko, 169 F.3d 140, 146 (2d Cir. 1999) (holding that charges for bank fraud and making

 false statements in a loan application were not multiplicitous because “there is a fundamental

 difference between a scheme to defraud and a false statement.”); United States v. Nash, 115 F.3d




                                                   7
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 8 of 17 PageID #: 590




 1431, 1438 (9th Cir. 1997) (holding that bank fraud and false statements charges are not

 multiplicitous of each other); United States v. Dupre, 117 F.3d 810, 818 (5th Cir. 1997).

        Courts have rejected multiplicity arguments in other statutes and false statement statutes

 outside of bank fraud and § 1014 false statement charges. In United States v. Wheeler, the court

 rejected a motion to dismiss an indictment’s charges of false statements relating to health care

 matters (in violation of 18 U.S.C. § 1035) as multiplicitous to charges of health care fraud (in

 violation of 18 U.S.C. § 1347). United States v. Wheeler, 889 F. Supp. 2d 64 (D.D.C. 2012), aff’d,

 753 F.3d 200 (D.C. Cir. 2014). The Wheeler court noted that the health care fraud statute required

 a “scheme to defraud” that false statements counts did not, while the false statements counts

 required proof of false statements that the health care fraud statute did not. Id. at 71–72 (noting

 that “to obtain a conviction under § 1347, the government was not required to show that a false

 statement was made at all”).3

        The government could identify only one instance in which a court has found that fraud

 charges are multiplicitous to a false statement charge—and the holding of that case was overturned

 by the Supreme Court for the same reasons Peavler’s Motion should be denied here. In United

 States v. Seda, the Second Circuit found that bank fraud and false statement charges were

 multiplicitous because the “same conduct” served as the basis for separate charges. 978 F.2d 779,

 782 (2d Cir. 1992). One year later, the Supreme Court, in United States v. Dixon, held that the



 3
   In affirming the district court’s decision in Wheeler, the D.C. Circuit noted a separate difference
 between the statutes, namely that “that § 1347 merely requires an attempt to execute a scheme or
 artifice to defraud, whereas § 1035 requires actual falsification or making a false or fraudulent
 statement,” United States v. Wheeler, 753 F.3d 200, 209 (D.C. Cir. 2014) (concluding that this
 distinction meant “some violations of § 1347 might not be violations of § 1035”). The same
 distinction applies here—wire fraud merely requires an attempt to execute a scheme or artifice to
 defraud, whereas the false statements counts require actual false statements to be made to the
 company’s accountants.



                                                  8
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 9 of 17 PageID #: 591




 “same conduct” test lacked constitutional roots and reaffirmed that Blockburger was the proper

 test for multiplicity challenges. 509 U.S. 688, 704 (1993).

        While he asserts otherwise, Peavler’s arguments are all variations of the “same conduct”

 test squarely rejected by Dixon. See Peavler Motion, at 5. However, as is clear in both the Seventh

 Circuit and all other circuits, charges are only multiplicitous when they contain the same elements,

 which does not apply when a defendant is charged with both fraud and giving a false statement.

 The fraud and false statement provisions relevant to this case are entirely analogous to the statues

 analyzed in the multiplicity cases described above. The same analysis, and the same rejection of

 multiplicity claims, is warranted.

 II.    Counts 4 and 6 Require Proof of Elements Counts 10 and 11 Do Not; and Vice Versa

        A.      Counts 4 and 6 Require Proof of a “Scheme to Defraud” Without Proof of
                Falsity; Counts 10 and 11 Requires Proof of Falsity Without Proof of a Scheme
                to Defraud

        For Peavler to be convicted of wire fraud as charged in Counts 4 and 6, the Government

 must prove that the defendant knowingly devised or participated in a “scheme to defraud.”

 Weimert, 819 F.3d at 355. As provided in the Seventh Circuit jury instructions:

                A scheme to defraud a [victim] is a plan or course of action that is
                intended to deceive or cheat that [victim] or to obtain money or
                property or to cause the potential loss of money or property. A
                scheme to defraud need not involve any specific false statement or
                misrepresentation of fact.

 Fed. Crim. Jury Instr. 7th Cir. 1344(1)[2] (2019 ed.).4 “As its ordinary meaning suggests, the term

 ‘scheme to defraud’ describes a broad range of conduct, some which involve false statements or


 4
   Peavler argues at one point that a “long line of published Seventh Circuit cases have . . . [held]
 that a scheme to defraud necessarily requires the making of a false statement or omission,” (Peavler
 Motion, at 8), without noting the Seventh Circuit jury instruction on scheme to defraud says exactly
 the opposite. See also Doherty, 969 F.2d at 429 (“[O]ne need not make a false representation to
 execute a scheme to defraud.”). The cases Peavler cites do not stand for the proposition that a
 scheme to defraud must allege false statements. Rather, they simply reflect the fact that wire fraud


                                                  9
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 10 of 17 PageID #: 592




  misrepresentations of fact and others which do not.” United States v. Doherty, 969 F.2d 425, 429

  (7th Cir. 1992) (internal citation omitted). The Seventh Circuit has “explicitly recognized—both

  before and after publication of those instructions—that a course of conduct not involving any

  factual misrepresentation can be prosecuted as a ‘scheme to defraud’ under the mail and wire fraud

  statutes.” Id.

         To convict Peavler under Counts 10 and 11, the government does not have to prove that

  the false statements came as part of any “plan or course of action” or similar scheme. At the same

  time, the lying-to-auditors counts do require the government show a defendant “made materially

  false or misleading statements.” Wilson, 879 F.3d at 805; see also Goyal, 629 F.3d at 916 (“The

  government therefore had to prove [for lying-to-auditors counts] that Goyal voluntarily made

  statements to PwC that he knew were false.”).

         Together, one sees what the Second Circuit described as a “fundamental difference between

  a scheme to defraud and a false statement.” Chacko, 169 F.3d at 146. The wire fraud counts

  (Counts 4 and 6) require proof of a “scheme to defraud” but do not require the government to

  establish actual falsity; whereas, the lying-to-auditor counts (Counts 10 and 11) require proof of

  actual false statements without proof of a scheme to defraud. The wire fraud counts and the lying-

  to-auditors counts therefore each have an element the other lacks, and under Blockburger there is

  no multiplicity between them.




  presents two separate avenues for prosecution, one involving a scheme to defraud (as defined
  above) and the other a scheme to obtain money or property by means of false statements. See
  Peavler Motion, at 8 (citing United States v. Powell, 576 F.3d 482, 490 (7th Cir. 2009)).



                                                  10
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 11 of 17 PageID #: 593



         B.      Counts 4 and 6 Require Proof of “Intent to Defraud”; Counts 10 and 11 Do
                 Not

         For Peavler to be convicted of wire fraud as charged in Counts 4 and 6, the Government

  must also prove that the defendant acted with the specific “intent to defraud.” Weimert, 819 F.3d

  at 355. “Intent to defraud requires proof that the defendant acted willfully ‘with the specific intent

  to deceive or cheat, usually for the purpose of getting financial gain for one's self or causing

  financial loss to another.’” Id. at 355 (quoting Faruki, 803 F.3d at 853). As provided in the Seventh

  Circuit jury instructions: “A person acts with intent to defraud if he acts knowingly with the intent

  to deceive or cheat the victim in order to cause a gain of money or property to the defendant or

  another or the potential loss of money or property to another.” Fed. Crim. Jury Instr. 7th Cir. 1341

  & 1343[5] (2019 ed.).

         In contrast, Counts 10 and 11 only require that the statements or material omissions were

  “knowingly and willfully made.” Wilson, 879 F.3d at 805; Goyal, 629 F.3d at 916 (government

  must prove that defendant “voluntarily made statements to [auditor] that he knew were false”). No

  specific intent to deceive or cheat is required; the defendant must only intentionally lie to the

  accountant. See, e.g., McConville v. U.S. S.E.C., 465 F.3d 780, 789 (7th Cir. 2006) (finding chief

  financial officer violated 17 C.FR. § 240.13b2-2 when “she lied to Deloitte in the two management

  representation letters she signed” without considering whether there was a specific intent to

  defraud anyone).

         This distinction has a meaningful difference here. For example, a jury might decide that

  Peavler did not intend to act with specific intent to deceive or cheat (i.e., he had no financial

  motive). However, the jury may nonetheless conclude that Peavler deliberately lied to accountants

  for some other motive—for example, to hide prior mistakes or the company’s poor performance.




                                                   11
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 12 of 17 PageID #: 594




  Under that circumstance, the jury could convict Peavler on Counts 10 and 11 but not on Counts 4

  and 6.

           C.     Counts 4 and 6 Require Proof of Use of Interstate Wires; Counts 10 and 11 Do
                  Not

           Counts 4 and 6 require proof that the defendant “transmit[ted] or cause[d] to be transmitted

  by means of wire, radio, or television communication in interstate or foreign commerce, any

  writings, signs, signals, pictures, or sounds for the purpose of executing such scheme or artifice.”

  18 U.S.C. § 1343. Counts 10 and 11 do not require such proof. The defendant concedes this

  element of 18 U.S.C. § 1343 is not an element of 15 U.S.C. § 78ff and 17 C.F.R. §§ 240.13b2-2(a)

  and 240.13b2-2(b). (Peavler Motion, at 6).

           D.     Counts 10 and 11 Require Proof That Peavler Was a Director or Officer of
                  Celadon; Counts 4 and 6 Do Not

           To prove Peavler is guilty of making false statements to a public company’s accountants,

  there are multiple required elements that are not present in § 1343. Counts 4 and 6 require the

  government that the defendant was a “director or officer of an issuer.” 17 C.F.R. § 240.13b2-2(a).

  For these counts, it is necessary for the government to prove that not only did Peavler make a false

  statement, but that he acted from a specific position of power.

           The wire fraud statute, by comparison, contains no element specifying what occupation or

  role a defendant must be in order to be in violation of the statute. 18 U.S.C. § 1343. Wire fraud

  covers “a broad range of conduct” covering individuals regardless of their position. See Doherty,

  969 F.2d at 429.

           E.     Counts 10 and 11 Require the Conduct Was Directed to an Accountant; Counts
                  4 and 6 Do Not

           For Peavler to be convicted as charged in Counts 10 and 11, the government must prove

  that the “made materially false or misleading statements to, or omitted material facts from, an




                                                   12
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 13 of 17 PageID #: 595




  accountant.” Wilson, 879 F.3d at 805 (emphasis added). The elements of Counts 10 and 11

  therefore include that a specific requirement that the target of the false statements is an account.

         By contrast, the wire fraud counts charged in Counts 4 and 6 do not require proof that false

  statements were made to an accountant. Wire fraud covers “a broad range of conduct” targeting

  innumerable types of victims. See Doherty, 969 F.2d at 429. The government is not required to

  prove any distinguishing characteristic about a victim to convict a defendant under wire fraud.5

         Additionally, looking at the indictment in this case, Counts 4 and 6 allege additional victims

  besides Celadon’s auditors. The indictment alleges that the purpose of the scheme was to deceive

  “shareholders, banks, the investing public, independent auditors, and regulators.” (Indictment

  ¶ 18). The multitude of victims identified in the indictment make clear that the jury could convict

  Peavler of Counts 4 and 6 without concluding he lied to or otherwise defrauded Celadon’s

  accountants.

         F.        Counts 10 and 11 Require the Conduct Occurred in Connection to an Audit
                   or SEC Filing; Counts 4 and 6 Do Not

         For Peavler to be convicted as charged in Counts 10 and 11, the government must prove

  the he made material false statements or omissions in connection to “(i) [a]ny audit, review or

  examination of the financial statements of the issuer required to be made pursuant to [U.S.

  securities regulations]; or (ii) [t]he preparation or filing of any document or report required to be

  filed with the [U.S. Securities &] Commission pursuant to this subpart or otherwise.” 17 C.F.R. §

  240.13b2-2(a),




  5
    In contrast, other fraud statutes do require proof of a victim. For example, bank fraud, 18 U.S.C.
  § 1344(1), requires the government to prove that the victim of the fraud was a “financial
  institution” as defined in 18 U.S.C. § 20.



                                                   13
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 14 of 17 PageID #: 596




         By contrast, the wire fraud counts charged in Counts 4 and 6 do not require proof that false

  statements were made in connection with any specific proceeding, much less an audit or SEC

  filing.6 Again, wire fraud covers “a broad range of conduct” targeting innumerable victims. See

  Doherty, 969 F.2d at 429. The government is not required to prove the acts were made in

  connection to any proceeding or event.

  III.   Peavler’s Additional Arguments Are Misplaced

         Peavler’s remaining arguments are unpersuasive or do not follow the appropriate

  Blockburger analysis. At one point, Peavler argues that the “closest case on point” is United States

  v. Peel, 595 F.3d 763 (7th Cir. 2010). (Peavler Motion, at 7). The Peel case involved child

  pornography, infidelity, divorce, and blackmail. Id. at 765. During the pendency of a bankruptcy

  proceeding—in which the defendant sought to discharge financial obligations to his ex-wife—Peel

  told his ex-wife that unless she signed a draft settlement agreement, he would release “nude

  photographs of her sister.” Id. at 766. Peel was subsequently convicted of, among other things,

  bankruptcy fraud and obstruction of justice (not false statements).7 Id. On appeal, the Seventh

  Circuit held that these two counts were multiplicitous and remanded with instructions “that the

  judge vacate either the bankruptcy fraud conviction or the obstruction of justice conviction” and

  then resentence the defendant. Id. at 774.

         Applying Blockburger, the Peel court concluded that “convicting Peel of obstruction of

  justice did not require proof of any fact that didn’t have to be proved to convict him of bankruptcy


  6
    In contrast, other fraud statutes do require proof that the conduct fell within the scope of a
  proceeding. For example, bankruptcy fraud requires the conduct be connected to the “fil[ing of] a
  petition under title 11” or otherwise arises out of a “proceeding under title 11.” 18 U.S.C. § 157.
  7
    Peel was convicted of violating 18 U.S.C. § 152(6), which makes it a criminal offense to
  knowingly and fraudulently offer compensation for forbearing to act in any case under the
  Bankruptcy Code.



                                                  14
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 15 of 17 PageID #: 597




  fraud.” Id. at 775. But had Peel been convicted of bankruptcy fraud and false statements—or

  convicted of obstruction of justice and false statements—there would have been no multiplicity

  issue, because neither bankruptcy fraud nor obstruction of justice requires proof of a false

  statement. Indeed, there was no allegation of a false statement in the case Peel case at all; the

  matter involved pure and simple blackmail.8 Peavler’s efforts to analogize this case to Peel are

  misplaced.

         At another point in his brief, Peavler misapplies the Supreme Court’s case of Rutledge v.

  United States, 517 U.S. 292 (1996). (Peavler Motion, at 7). In Rutledge, the defendant was

  charged with (1) conducting a continuing criminal enterprise, and (2) conspiring to distribute

  cocaine. 517 U.S. at 292. The Rutledge Court determined that these charges were multiplicitous

  because both charges described the same conduct in different words (“in concert with” vs.

  conspiracy). Id. at 300.

         Counter to Peavler’s assertions, Rutledge proves how the instant case is not merely the use

  of different words to mean the same thing. “A scheme or artifice to defraud includes any plan,

  pattern or cause of action, including false and fraudulent pretenses and misrepresentations,

  intended to deceive others in order to obtain something of value, such as money, from the

  institution to be deceived.” Chacko, 169 F.3d at 148 (internal quotations omitted). In no way can

  the plain-language reading of a “scheme to defraud” be substituted for “made a statement that was

  false or omitted material fact necessary,” as Peavler attempts to argue. For Rutledge to apply in the

  instant case, Counts 10 and 11 would have to require a “plot to swindle” or a “plan to bilk” in order

  for the charges to be as substantively alike as the charges in Rutledge. However, because wire



  8
    Specifically, the facts of the Peel case illustrate how a scheme to defraud does not require actual
  false statements. See supra, at p. 9–10.



                                                   15
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 16 of 17 PageID #: 598




  fraud can be proved without the defendant making a false statement, and Counts 10 and 11 can be

  proved without the defendant engaging in a scheme to defraud, the elements are not so alike as

  that they should be considered interchangeable.

                                              CONCLUSION

              Under Blockburger, “if one element is required to prove the offense in one count which is

  not required to prove the offense in the second count, there is no multiplicity.” Marquardt, 786

  F.2d at 778. As described above, the offenses charged in Counts 4 and 6 have at least three

  elements (scheme to defraud; intent to defraud; use of wires) that are required to be proved the

  offenses charged in Counts 10 and 11.9 Separately, Counts 10 and 11 have at least four elements

  (actual falsity; company director or officer; accountant audience; connection to an audit or SEC

  filing) that are not required to be proved the offenses charged in Counts 5 and 6. There is therefore

  under Blockburger no multiplicity among the counts, and the motion to dismiss Counts 10 and 11

  should be denied.

                                                  Respectfully submitted,

                                                  JOSH J. MINKLER
                                                  United States Attorney

      Date:     July 31, 2020               By: /s/ Nicholas J. Linder         _
                                                L. Rush Atkinson
                                                Kyle W. Maurer
                                                U.S. Department of Justice, Criminal Division
                                                1400 New York Avenue NW
                                                Washington, DC 20005

                                                  Nicholas J. Linder
                                                  Steven D. DeBrota
                                                  Assistant United States Attorneys

  9
    If the Court counts the “attempt” language of 18 U.S.C. § 1343 separate from the “scheme to
  defraud,” as the D.C. Circuit did in Wheeler, 753 F.3d at 209, then there are at least four elements
  founds in Counts 4 and 6 that do not appear in Counts 10 and 11. See supra, footnote 5.



                                                     16
Case 1:19-cr-00378-JMS-MJD Document 84 Filed 07/31/20 Page 17 of 17 PageID #: 599




                                     CERTIFICATE OF SERVICE

         I hereby certify that on July 31, 2020, a copy of the foregoing response was filed

  electronically. Notice of this filing will be sent to the following parties by operation of the Court’s

  electronic filing system. Parties may access this filing through the Court’s system. Service of this

  filing will be made on all ECF-registered counsel by operation of the court's electronic filing

  system. Parties may access this filing through the court’s system.


         Sean M. Berkowitz
         Joshua G. Hamilton
         Eric R. Swibel
         Latham & Watkins LLP
         330 North Wabash Avenue, Suite 2800
         Chicago, IL 60611

         Counsel for William Eric Meek

         Sergio E. Acosta
         Michael P. Kelly
         Ildefonso P. Mas
         Douglas B. Paul
         Akerman LLP
         71 South Wacker Drive, 47th Floor
         Chicago, IL 60606

         Counsel for Bobby Lee Peavler


                                                   /s/ Nicholas J. Linder
                                                   Nicholas J. Linder
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   10 West Market Street, Suite 2100
                                                   Indianapolis, IN 46204-3048
                                                   (317) 226-6333
                                                   Nick.Linder@usdoj.gov



                                                    17
